United States Court of Appeals
                        For the First Circuit


Nos. 17-1311, 17-1817

 J.S., individually and as parent and legal guardian of M.S., a
  minor; T.S., individually and as parent and legal guardian of
                          M.S., a minor,

                        Plaintiffs, Appellees,

                                  v.

   THE WESTERLY SCHOOL DISTRICT; THE WESTERLY PUBLIC SCHOOLS,

                        Defendants, Appellants,

       THE STATE OF RHODE ISLAND DEPARTMENT OF EDUCATION,

                              Defendant.


                             ERRATA SHEET

     The opinion of this court issued on December 6, 2018, is
amended as follows:

     On page 2, line 13, replace "forego" with "forgo."